Pfeifer, J.,
dissenting.
{¶ 22} I dissent. Wanner Metal Worx, Inc. provided no overhead protection on its scaffold. Ohio Adm.Code 4121:1 — 3—10(C)(12) specifically states:
{¶23} “Overhead protection shall be provided for employees on a scaffold exposed to hazards from overhead.”
{¶ 24} I agree that Sherman Smoot Construction Company, the general contractor, took precautions to limit the amount of debris that fell from around its scaffold. In that way, it limited the hazard posed by objects that might rain down upon people or property below. However, the debris that did manage to fall from the Smoot scaffold constituted a hazard. Testimony showed that falling debris was not infrequent. Smoot did something to limit the hazard, but a hazard still existed.
{¶ 25} What kind of overhead protection did Wanner provide its workers it knew were “exposed to hazards from overhead”? None. Wanner workers were on scaffolds which, as the appellate decision points out, “ha[d] literally nothing overhead.”
{¶ 26} Wanner argues that it created a “safe zone” between its scaffolds “to minimize the possibility that workers on the lower scaffold would be struck by falling debris from work on the upper scaffold.” That may have been an acceptable precaution (as good as saying, “Be careful out there, guys”), but it did not provide the overhead protection required by the regulation. The safety zone was not over the heads of the Wanner workers. Nothing was.
{¶ 27} Smoot tried to prevent hazards, but the hazards came. Wanner provided nothing to protect Mahoney from them. Therefore, I would affirm the court of appeals’ decision.
Resnick, J., concurs in the foregoing dissenting opinion.
Stanley R. Jurus Law Office and John R. Workman, for appellee.
Jim Petro, Attorney General, and Dennis L. Hufstader, Assistant Attorney General, for appellant Industrial Commission of Ohio.
Kegler, Brown, Hill & Ritter, Timothy T. Tullís and David M. McCarty, for appellant Wanner Metal Worx, Inc.
Schottenstein, Zox & Dunn, Roger L. Sabo and John J. Krimm Jr., urging reversal for amicus curiae Associated General Contractors of Ohio.
Kegler, Brown, Hill & Ritter and Donald W. Gregory, urging reversal for amicus curiae American Subcontractors Association.